Citation Nr: 1235275	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a pelvis disorder.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of medial meniscus tear of the right knee.

4.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, also claimed as insomnia.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The Veteran had active service from January 1982 to January 1983, and from February 2003 to November 2003.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decisions of July 2004, September 2005, and June 2006, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, granted service connection and assigned an initial rating of 20 percent for a right knee disability, denied service connection for an acquired psychiatric disorder, gastroesophageal reflux disease (GERD), dermographic urticaria, hyperactive bladder, a pelvis disability, and a lumbar spine disability, and denied entitlement to TDIU.  

The case was previously before the Board in September 2010 and was remanded for additional development.  Specifically, the Board instructed that the Veteran was to be afforded VA examinations for his claimed disabilities.  The Veteran was afforded a VA examination for each of his claimed orthopedic disabilities, which included range of motion measurements and radiological data.  The examiner reviewed the evidence of record and provided opinions as to the etiology and/or severity of each claimed disability.  Thus, with respect to the issues decided herein, the Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a June 2012 rating decision, the RO granted service connection for hyperactive bladder, dermographic urticaria, and GERD.  As this represents a complete grant of the benefits sought on appeal, these claims are no longer before the Board.  

Finally, for the sake of clarity, as a result of the Board's decision to assign a separate 10 percent for arthritis of the left knee, the Board has more specifically identified the Veteran's already service-connected right knee disability as residuals of medial meniscus tear of the right knee.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lumbar spine disability did not begin during service and is not shown by the more competent and probative evidence of record to be causally related to any incident of service.  

2.  A pelvis disability did not begin during service and is not shown by the more competent and probative evidence of record to be causally related to any incident of service.  

3.  Throughout the rating period on appeal, the Veteran's service-connected residuals of medial meniscus tear of the right knee has been manifested by pain and limitation of flexion to no less than 89 degrees, with arthritis but without objective evidence of severe instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a pelvis disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for an initial disability rating in excess of 20 percent for service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011). 

4.  The criteria for a separate 10 percent rating, and no more, for degenerative joint disease of the right knee with painful motion, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1). 

With regard to the Veteran's claim for service connection, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

After carefully reviewing the record on appeal, the Board concludes that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  The RO notified the Veteran by letters in December 2003, December 2005, and October 2006 of the requirements to establish service connection for the claimed right knee, back, pelvis and psychiatric disabilities and to establish entitlement to TDIU.  

The appeal for a higher rating for a right knee disability arises from a disagreement with the initial evaluation following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in April 2005, which informed him of the rating criteria for a knee disability.  

VA has assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained adequate medical opinions as to the etiology and severity of the claimed disabilities, and afforded the appellant the opportunity to give testimony before the Board.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), and statements from the Veteran and his associates.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Back and Pelvic Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Additionally, under section 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b) ,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 303, 309 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  Except for when a different legal standard is indicated, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In the present case, the Veteran is seeking service connection for a lumbar spine disability, identified as lumbar spurs, and for a pelvis disability, also claimed as degenerative joint disease, which he contends result from an accident in service in which he fell against a wall.  Service treatment records reflect that the Veteran sought treatment for right knee pain in May 2003, when he reported that he had slipped and fallen on his knee 3 weeks earlier.  The treatment note indicates that the pain the Veteran's pain was localized to the knee, and he did not report pain in his back or hips at that time.  In June 2003, he was prescribed knee pads and put on a profile restricting him from running or jumping for 3 weeks.  The Veteran completed a post-deployment health assessment in November 2003, in which responded affirmatively to the question of whether he then had or had ever had "recurrent back pain or any back problem."  However, he did not describe any back symptoms in the explanation section, on a subsequent page of the same document, the Veteran endorsed "swollen, stiff or painful joints" but denied back pain and muscle aches.  Service connection for a right knee disability was granted effective from November 2003.  The Veteran alternatively suggests that his back disability may be caused by his service-connected right knee disability.  

The claims file contains VA and private treatment records dated between January 2004 and October 2004, in which the Veteran complained of pain and limited motion in his right knee as a result of the in-service injury.  He did not complain of a back or pelvic disorder at that time.  A private treatment note dated in May 2004 indicates that the Veteran had no back pain.  A private x-ray record dated in April 2005 indicates that the bones and joints are "well preserved," although minimal degenerative changes were noted in the bilateral sacroiliac joints.  VA outpatient treatment records reflect that the Veteran sought treatment for back pain in June 2005, when he described a sharp, constant pain running from his low back to his right knee.  He believed the pain originated in the knee, and he reported that all symptoms had begun when he sustained a fall aboard ship in service.  

The Veteran was afforded a VA orthopedic examination in August 2005, in which he reported pain in his right knee, low back, inguinal area, and both hips since falling in service in 2003.  He denied stiffness, weakness, and fatigability but reported flare-ups once or twice per week with a duration of 3 or 4 hours.  Precipitating factors included prolonged standing, sitting, driving, or even bed rest.  The Veteran reported taking Motrin daily for pain with mild relief, and he walked with a cane and used braces on both knees.  

On examination, there was flexion from 0 to 125 degrees in the bilateral hips, with pain in the last 30 degrees.  He was unable to squat due to pain.  Magnetic resonance imaging (MRI) of the Veteran's lumbar spine revealed adequate alignment of the lumbar spine with some straightening of the lumbar lordosis.  There was decreased signal intensity at the L5-S1 disc space with posterior concentric bulging disc and associated small posterior spurs.  No definite dural sac or nerve root compression was identified, and a small posterior annular tear was present at the midline.  The examiner found normal range of motion in both hips and did not diagnose any pathology of these joints.  He diagnosed degenerative joint disease of the sacroiliac joints.  The examiner did not provide an opinion as to whether the condition was related to service, but he noted that there was no evidence of sacroiliac pain in service.  

VA outpatient treatment records reflect that the Veteran was referred for physical therapy in January 2006 due to reports of pain in his low back and right hip, knee, and thigh.  A VA MRI of the Veteran's spine was conducted in January 2008, which revealed a posterior annular tear of the intervertebral disc at L5-S1 and lumbar straightening associated with muscle spasm.  At the L5-S1 level, there was diffuse disc bulge and mild left neural foraminal narrowing.  A computed tomography (CT) scan on the same date revealed evidence of posterior subluxation at the level of the sacrococcygeal joint and distal sacral nondisplaced fracture, assessed as related to an old fracture and of "questionable significance."  

The Veteran was afforded a VA examination of his claimed orthopedic disabilities in January 2011.  He reported that he injured his pelvis in service when he fell backwards and landed on his back.  He asserted that he reported hip pain at that time but was treated only for knee pain.  He also stated that he reported hip pain at separation and that he first sought treatment for hip pain in 2003.  The Veteran reported that both hips were affected by deformity, giving way, instability, pain, and limited motion.  He also described stiffness, weakness, and incoordination, with severe flare ups occurring several times per year.  He was unable to stand for more than a few minutes or to walk more than a few yards, and he used a cane.  On examination, the examiner noted antalgic gait and tenderness of the right hip.  There was no crepitus, redness, heat, edema, effusion, weakness, guarding, abnormal movement, or pain at rest.  Range of motion in the hips included flexion from 0 to 70 degrees and abduction from 0 to 35 degrees bilaterally.  There was evidence of additional pain with repetition but no further loss of motion.  X-rays revealed mild degenerative changes at the coxa femoral joints, with no fractures or dislocations.  The sacroiliac joints were normal.  The examiner diagnosed bilateral hip subtrochanteric bursitis, which he identified as a soft tissue disorder.  He could not state exactly when the condition began but opined that it was several years after service and therefore not caused by the fall in service.  He also diagnosed mild bilateral degenerative changes of the coxofemoral joints and opined that these were due to aging.  He opined that the hip disabilities were not likely related to service because the Veteran had not reported them until more than one year after service separation.  

The Veteran also reported severe and constant lumbar pain with severe flare-ups every 2 to 4 months.  He stated that the pain did not radiate; however, he also had symptoms of urinary incontinence, numbness, parasthesias, leg weakness, and falls.  
On examination, his posture was normal and there was no evidence of abnormal spinal curvatures or ankylosis.  There was spasm, tenderness, and pain with motion bilaterally in the thoracolumbar spine.  Range of motion included flexion to 40 degrees and extension to 15 degrees.  The examiner reviewed the record and noted the prior imaging data.  He diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner opined that the back disability is not related to the injury in service because the Veteran did not report back pain until more than one year after service separation.  He further opined that it is not likely that the service-connected right knee disability aggravated the Veteran's lumbar disability beyond the normal progression of the disease because there is no knee instability.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the claimed lumbar and pelvic disabilities.  Although there are currently diagnosed disabilities of the lumbar spine and bilateral hips, nothing in the claims file, other than the Veteran's own statements, suggests that either condition began during service or within one year of separation.  No medical professional has associated the claimed disabilities with any incident of service or with the service-connected right knee disorder.  The more competent and probative evidence rather indicates that the claimed back and pelvic disabilities are associated with aging and with soft tissue injuries occurring after service, respectively.  Therefore, the criteria for service connection are not met.  

The Board acknowledges that the Veteran contends his back and pelvic pain began at the same time as his right knee injury in service, and that he is competent to describe his subjective symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds, however, that these late reports are so inconsistent with the clinical evidence as to lack credibility.  Service treatment records reflect that the Veteran reported falling and striking his only right knee on April 29, 2003.  Although he reported the incident when it happened, he was not able to be treated for it until the ship returned to the United States 3 weeks later.  At that time, the only trauma he reported was to his right knee, and the only treatment he received was for his right knee.  He did not allege that he had injured his back or pelvis in the fall, and he did not complain of any pain in those areas.  In addition, the Veteran remained on active duty for another 6 months, during which time he did not complain of or seek treatment for pain in his back or pelvis.  Although the Veteran reported a history of back pain in November 2003, he did not identify the date of circumstances of such pain, and when afforded the opportunity to report any ongoing health concerns, he specifically denied any current back or muscle pain.  Moreover, after service, he immediately filed a claim for service connection for the right knee disability, and several other conditions.  He was afforded two VA examinations and also received outpatient VA treatment, yet he did not complain of back or pelvic pain to any of the VA examiners he consulted until June 2005, more than 2 years after the alleged injury occurred.  

The Board recognizes that it cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  In this case, however, the record is not silent as to whether the Veteran had back or pelvic pain.  Rather, there is considerable medical evidence which confirms that the he sought treatment and compensation for multiple disabilities, including the right knee disability which occurred at the same time he alleges his back and pelvic pain arose.  In the course of pursuing his claims, the Veteran had numerous opportunities to discuss his pertinent symptoms with VA medical providers.  That he did not mention back or pelvic pain at any time during these examinations weighs heavily against a finding that such pain was actually present.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).

In summary, the preponderance of the competent, credible, and probative evidence is against a finding that a lumbar or pelvic disability began during service or within one year of separation, or is otherwise related to any incident of service or service-connected disability.  Accordingly, service connection is denied.   


Initial Rating for Right Knee Disability

The Veteran is seeking an initial rating in excess of 20 percent for a right knee disability.  Service connection was granted effective from November 2003, and an initial 20 percent rating was assigned.  The Veteran contends that his symptoms warrant a higher rating.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. 
§ 4.7 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice that is known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  

In this case, service treatment records reflect that the Veteran sought treatment for right knee pain in May 2003, when he reported that he had slipped and fallen on his knee 4 days earlier.  MRI of August 2003 suggested posttraumatic changes in the right patella and right medial compartment, which was suspected to be secondary to a meniscal tear.  

The Veteran was afforded a VA examination of his right knee in January 2004, at which time the Veteran reported a history of trauma to his right knee in service when he slipped and fell against a metal wall, striking and twisting his knee.  He stated that there was immediate swelling in the knee at the time of the initial injury but that he was nonetheless denied medical care.  During the VA examination, the Veteran complained of constant, severe right knee pain, giving way, swelling, and locking that was precipitated by standing and walking.  He reported that he was unable to squat or to use stairs, and he ambulated with bilateral knee braces.  He stated that he was unable to work because of his knee disability.  On examination, the Veteran had range of motion from 0 to 89 degrees in the right knee, with pain beginning at 89 degrees.  The examiner noted additional functional loss of motion due to increased pain during flare-ups, but he did not state the extent of additional loss of motion.  There was effusion of the right knee and tenderness to palpation, guarding, and swelling.  The Veteran walked with a severe limp and antalgic gait, but he had no episodes of dislocation or recurrent subluxation.  MRI of the Veteran's right knee revealed small effusion and possible evidence of a small partial meniscal tear.  

A private treatment record dated in May 2004 reflects that the Veteran complained of severe pain in his right knee that prevented him from bending, kneeling, walking long distances, or climbing stairs.  He reported that he was scheduled to undergo surgery to repair a right meniscal tear.  On examination, there was no pain, muscle spasm, deformity, or neurological deficit in the right knee, although the Veteran did wear a brace on his right knee and walk with a limp.  The claims file contains a VA x-ray of the Veteran's right knee in October 2004, which revealed small spurs at the tibial eminence.  The impression was mild degenerative osteoarthritis.  

During VA outpatient treatment in June 2005, the Veteran described a sharp, constant pain originating in his right knee and continuing to his low back.  He was afforded a VA orthopedic examination in August 2005, at which time he reported pain in his right knee, low back, inguinal area, and both hips since falling in service in 2003.  He denied stiffness, weakness, and fatigability but reported flare-ups once or twice per week for up to 3 or 4 hours.  Precipitating factors included prolonged standing, sitting, driving, or even bed rest.  He reported taking Motrin daily for pain with mild relief, and he walked with a cane and used braces on both knees.  There were no reported episodes of dislocation or recurrent subluxation.  

On examination, the Veteran was unable to squat due to pain.  In the right knee, there was full range of motion from 0 to 140 degrees without pain or additional functional loss.  Palpation did not demonstrate any pain during the examination, and there was no instability.  The Veteran was able to spin and flex his right knee against resistance without pain, functional loss, weakness, or fatigue.  MRI of the right knee revealed small effusion and mild medial patellofemoral joint chondromalacia.  There was no definite evidence of a meniscal tear.  The examiner did not diagnose any pathology of right knee.  

VA outpatient treatment records reflect that the Veteran was referred for physical therapy in January 2006, due to reports of pain in his low back and right hip, knee, and thigh.  He exhibited deviated posture, impaired sensation in the lower extremities, and limitation of flexion to 90 degrees in the right knee.  He also reported that his right leg "fails out," although muscle strength in the lower extremities was intact.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in January 2011.  He reported that his right knee pain had worsened since his last evaluation and described weakness, swelling, and "a lot of liquid" on the knee.  The examiner reviewed the record, noting that the condition had become progressively worse since onset.  Symptoms reported by the Veteran included deformity, giving way, instability, pain, weakness, incoordination, and loss of motion.  The Veteran did not describe stiffness or episodes of dislocation or subluxation.  He reported episodes of locking, and severe difficulty walking and standing.  Symptoms of inflammation included warmth, redness, swelling, and tenderness, and the Veteran reported severe flare-ups occurring every one to two months for as many as 2 days.  

On examination, range of motion in the right knee included extension to 0 degrees and flexion to 90 degrees.  There was objective evidence of increased pain with repetitive motion on the right, but there was no additional loss of motion.  



Rating Criteria and Analysis

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5257, other impairment of the knee.  Under this DC, a disability rating of 10 percent is warranted where there is recurrent subluxation or lateral instability that is slight, 20 percent where it is moderate, and 30 percent where severe.  The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Applying the rating criteria to the above evidence, the Board finds that a disability rating in excess of 20 percent for the Veteran's right knee disability is not warranted under DC 5257.  Although the Veteran reported instability during each VA examination, neither lateral instability nor subluxation was objectively noted by any examiner.  While acknowledging that the Veteran was seen to use a brace on each knee and to walk with a cane, the Board finds that this level of impairment, in the absence of objective findings of greater disability, is consistent with the currently assigned 20 percent rating.  Accordingly, a higher disability rating is not available under this DC. 

The Veteran's right knee disability includes a diagnosis of degenerative arthritis, which is confirmed by x-ray evidence.  Under 38 C.F.R. § 4.71a, DC 5003, arthritis that is substantiated by x-ray findings is to be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the affected joint or joints is noncompensable under the appropriate DC, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

A claimant may be rated separately under both DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a 0 percent rating.  Normal range of motion for the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998). 

Limitation of motion of the leg is rated under DC 5260 (limitation of flexion) or 5261 (limitation of extension.)  Under DC 5260, an evaluation of 10 percent is warranted where knee flexion is limited to 45 degrees, 20 percent where it is limited to 30 degrees, and 30 percent where it is limited to 15 degrees.  A noncompensable rating is assigned where there is flexion to 60 degrees or more.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, an evaluation of 10 percent is warranted where knee extension is limited to 10 degrees, 20 percent where it is limited to 15 degrees, and 30 percent where it is limited to 20 degrees.  A 40 percent evaluation is for application where extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 50 degrees.  A noncompensable rating is assigned where leg extension is limited to 5 degrees or less.  38 C.F.R § 4.71a, DC 5261. 

As the foregoing evidence shows, the Veteran has consistently demonstrated flexion in the right knee to no less than 89 degrees, and extension to more than 0 degrees, which results in a noncompensable rating under either DC 5260 or 5261.  Accordingly, an additional rating for limited flexion or extension is not available.  

However, the Board notes that VA must consider as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40.  Further, 38 C.F.R. § 4.59 states that the intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds that the Veteran's statements to be sufficient evidence to establish loss of function due to pain.  A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown.  See VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)0; see also Burton, 25 Vet. App. 1.  Thus, the Board concludes that the Veteran's right knee pain was productive of a disability picture that approximated slight limitation of function since he filed his original claim on appeal.  Accordingly, the criteria for a separate 10 percent rating for slight functional loss due to arthritis is warranted for the entire duration of the Veteran's appeal.  

The assignment of a particular DC depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether other rating codes may be more appropriate than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, there is no evidence of ankylosis in Veteran's right knee disability.  Therefore, a disability rating in excess of 20 percent is not available under any of the DCs specific to knee disabilities.  See 38 C.F.R. § 4.71a, DCs 5003, 5256-5263.

Finally, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

The Board has considered whether the Veteran may experience any additional functional loss due to pain, lack of endurance, or incoordination.  In all but one of the examinations of record, it is specifically noted that he has no additional loss of function with repetitive motion.  Although additional functional loss with flare ups was noted in the January 2004 VA examination, the examiner was unable to predict the extent of that additional loss.  As noted, the Veteran does not have severe instability of the right knee and with the additional 10 percent rating for limitation of motion, there is no additional uncompensated motion that can form the basis for an even higher rating based on limitation of motion.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, but provide no basis for assignment of any higher rating based on limited motion for the right knee. 


Extraschedular Consideration

The Veteran reported that he is unable to work due to pain and weakness associated with his right knee disability.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step inquiry.  

First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the record does not establish that the rating criteria are inadequate for rating the Veteran's right knee disability.  The competent evidence of record shows that that aspect of the Veteran's right knee disability which is on appeal is primarily manifested by pain and limited motion.  The applicable DCs used to assess the knee disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Accordingly, the Board finds that referral for an extraschedular rating is unnecessary at this time.  

Finally, there is no need to consider whether an implied claim for TDIU has been raised pursuant to the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), as the subject appeal already includes a claim for TDIU that is being remanded for further development.  


ORDER

Service connection for a pelvic disability is denied.  

Service connection for a lumbar spine disability is denied.

A disability rating in excess of 20 percent for service-connected residuals of a medial meniscus tear of the right knee is denied.

A separate rating of 10 percent for arthritis of the right knee is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood and major depressive disorder, also claimed as insomnia.  He contends that the disorder results from his experiences during active military service.  The Veteran's claims file contains a letter from the Veteran's private psychiatrist who reports that the Veteran has been under his care for severe major depression and anxiety since November 2003.  In addition, records from the Social Security Administration (SSA) indicate that the Veteran has been disabled since November 2003 due to paranoid schizophrenia and muscle disorders.  

Pursuant to the Board's September 2010 remand instructions, the Veteran was afforded a VA mental health evaluation, in which the examiner diagnosed major depressive disorder.  He opined that the condition is not related to service because treatment records from 1993 reflect that the Veteran was diagnosed with and treated for this disability 10 years before he was deployed to Kuwait.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 115; 38 C.F.R. § 3.306.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Additionally, service connection for certain diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the evidence indicates that the Veteran was diagnosed with major depression, single episode, in 1993.  Hence, it is not clear whether the currently diagnosed major depressive disorder is a chronic disability related to the single-episode diagnosis of 1993, or whether it is a distinct disorder of separate etiology which began during or after active service in 2003.  The VA examiner did not apply the appropriate standard of clear and unmistakable evidence in his conclusion that major depressive disorder existed prior to service, nor did he provide any opinion as to whether a pre-existing mental health disorder was aggravated by active service.  Accordingly, the opinion is inadequate, and a remand is required.

Finally, the Veteran is seeking entitlement to TDIU, as he contends that he is unable to maintain gainful employment due to his service-connected disabilities.  During the VA mental health examination in March 2011, the examiner concluded that the Veteran's major depressive disorder is moderate to severe and precludes any gainful occupational activity.  The TDIU claim is therefore inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand of this matter is also warranted.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his claimed psychiatric disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following:  Does the evidence clearly and unmistakably show that any currently diagnosed psychiatric disability existed prior to service?

a. If the answer is yes, does the evidence clearly and unmistakably show that the disorder was not permanently worsened during service beyond the natural progression of the disorder?

b. If the answer is no:

i) Does the evidence show that the disability began within one year of the Veteran's separation from active service in November 2003?  

ii) Is it at least as likely as not that the disability is otherwise causally related to active service?

A complete rationale is requested for any opinion provided.

3.	After completion of the foregoing, schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  The Veteran s service-connected disabilities should be identified for the examiner.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.

A complete rationale is requested for any opinion provided.

4.	After completion of the examination, if the Veteran fails to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) and there is evidence that the service-connected disabilities preclude gainful employment, the AMC/RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

5.	Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


